214 N.W.2d 379 (1974)
191 Neb. 153
STATE of Nebraska, Appellee,
v.
Virtus D. SHEETS, Appellant.
No. 39110.
Supreme Court of Nebraska.
January 18, 1974.
T. Clement Gaughan, Public Defender, Richard L. Goos, Chief Deputy Public Defender, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Harold Mosher, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
McCOWN, Justice.
The defendant was found guilty by a jury of shooting with intent to kill, wound, or maim. The court found him guilty of being an habitual criminal. He was sentenced to imprisonment for 16 1/2 to 25 years. The issue on appeal is whether or not the sentence was excessive.
The presentence investigation report discloses a record of offenses committed by the defendant beginning in 1942 when he was 11 years old. He was committed to the Boys Training School in Kearney on more than one occasion. His military service in the early 1950's was marked by a sentence of 5 years in the United States Disciplinary Barracks followed by parole and dishonorable discharge. He was convicted and served sentences for felonies in 1957, 1958, and 1960. The crime for which he was convicted in this case was a violent one. His marital history is equally violent.
The statutory range of sentence here was from 10 to 60 years. The sentence was well within those limits. There was no abuse of discretion by the trial court. Unless an abuse of discretion appears, a sentence within statutory limits *380 will not be disturbed on appeal. State v. Weidenfeller, 189 Neb. 505, 203 N.W.2d 784.
The judgment of the District Court was correct and is affirmed.
Affirmed.